DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy et al. (hereinafter Satyamoorthy1) (US 20130117589 A1), in view of Varma et al. (hereinafter Varma2) (US 20160252943 A1) and Zimmer et al., (hereinafter 3) (US 20070234075 A1), and further in view of Srinivasan et al. (hereinafter Srinivasan) (US 20190384348 A1).
The teaching of Satyamoorthy in view of Varma and Zimmer is incorporated by reference to the extent that is applicable to amended claims. 
As to claim 1, Satyamoorthy in view of Varma and Zimmer teaches all claimed limitations except the limitation of determining, by a hypervisor, whether to use the default parameters or the alternative parameters based, at least in part, upon a processor resource usage indication.
Srinivasan teaches that a hypervisor determines clock frequency based on usage of a processing device [0106: “the subject matter of any of examples 1 and 4 can further provide that the system software application is one of an operating system or a virtual machine monitor (VMM), and wherein the processing device is to execute the system software to detect a second usage scenario associated with the processing device, determine, based on the second usage scenario, the second base clock frequency value, and transmit, to the power management circuit, the base clock frequency request comprising the second base clock frequency value.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of determining frequency based on resource usage via the hypervisor as suggested in Srinivasan into Satyamoorthy in view of Varma and Zimmer to optimize system management.
As to claims 2-7, the rejections are respectfully maintained and incorporated by reference to the extent that is applicable to the current claims.
As to claims 8-14, they relate to apparatus claims comprising the same subject matters claimed in 1-7. Therefore, they are rejected under the same reasons applied to claims 1-7.
As to claim 15-20, they relate to medium claims comprising the same subject matters claimed in 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Satyamoorthy was cited in the IDS filed on 11/08/2019.
        2 Varma was cited in the IDS filed on 11/08/2019.
        3 Zimmer was cited in the IDS filed on 11/08/2019.